DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 08/30/2021, in which claims 1-13 are pending and ready for examination. 

Priority 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 10/13/2022.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2020/0383235 to Yu et al., (hereinafter Yu), in view of US Patent Publication No. 2017/0172009 to Wang et al., (hereinafter Wang).

Regarding claim 1, Yu teaches a method for heat dissipation control of a charging base (Charging and heat reduction device, see P6, 188, 221, Figs., YU), applied to a terminal device, comprising: 
receiving a trigger message configured to represent a wireless communication connection between the terminal device and the charging base (A message is triggered on state information, where information is representative of a wireless communication between external charging device and electronic device, see P229, 232, 186, 305, 321, Figs. 15A, 15B, Yu); 
displaying an interaction interface for heat dissipation control according to the trigger message (An interactive display interface is provided, see 305, 321, Figs. 15A, 15B, Yu); 

Yu does not explicitly teach sending a control instruction corresponding to selection information to a charging base based on the selection information generated in response to acting on an interaction interface for heat dissipation control.
However, Wang from the same or similar field of charging and cooling devices, teaches sending a control instruction corresponding to selection information to a charging base based on the selection information generated in response to acting on an interaction interface for heat dissipation control (An interactive interface is used to select and control a heat dissipation device, see P74-75, Wang).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging and heat dissipation control as described by Yu and incorporating interactive control, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide flexibility so as to allow a user to customize control to suit the user’s preferences and needs (see P74-75, 58, Wang). 


Regarding claim 2, the combination of Yu and Wang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wang further teaches wherein, sending control instruction corresponding to a selection information to a charging base comprises: obtaining configuration information configured to represent a corresponding relationship between pieces of selection information and control instructions (A selection corresponds to a control of a base, see P74-75, Figs. 16,  Wang); determining a control instruction corresponding to the selection information according to the configuration information and the selection information (A selection determines a control instruction configuration for control of a base, see P74-75, Figs. 16, Wang); and sending the control instruction to the charging base (Control of a cooling charging base is performed based on selection, see P74-75, Figs. 16, Wang).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging and heat dissipation control as described by Yu and incorporating interactive selection control, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide flexibility so as to allow a user to customize control to suit the user’s preferences and needs (see P74-75, 58, Wang). 



Regarding claim 5, Yu teaches a method for heat dissipation control of a charging base (Charging and heat reduction device, see P6, 188, 221, Figs., YU), applied to a charging base comprising a fan (Fan, see P6, 137, YU), the charging base being connected to a terminal device through wireless communication (Wireless communication between external charging device and electronic device, see P229, 232, 186, 305, 321, Figs. 15A, 15B, Yu) comprising: controlling a fan based on a control instruction to dissipate heat at a rotation rate corresponding to the control instruction (Controlling a fan rotation to dissipate heat, see P137, Yu).
Yu does not explicitly teach receiving a control instruction sent by a terminal device.
However, Wang from the same or similar field of charging and cooling devices, teaches receiving a control instruction sent by a terminal device (An interactive interface on a device is used to select and control a heat dissipation device, see P74-75, Wang).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging and heat dissipation control as described by Yu and incorporating interactive control, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide flexibility so as to allow a user to customize control to suit the user’s preferences and needs (see P74-75, 58, Wang). 



Regarding claim 9, Yu teaches a terminal device (An electronic device, see Abs, P229, 232, 186, 305, 321, Figs. 15A, 15B, Yu), comprising: a first communication module electrically connected to a control chip and a first charging chip, through which a wireless communication connection is established between the terminal device and a charging base (Wireless communication between external charging device and electronic device, where an electronic device has a control and charging processor,  see P229, 232, 137-138, 186, 305, 321, Figs. 15A, 15B, Yu)); the first charging chip, configured to determine that the wireless communication connection is established in response to placing the terminal device into the charging base (Detecting connection,  see P232, 229, 137-138, 186, 305, 321, Figs. 15A, 15B, Yu), and send a trigger message for representing the wireless communication connection to the control chip  (A message is triggered on state information, where information is representative of a wireless communication between external charging device and electronic device, see P229, 232, 186, 305, 321, Figs. 15A, 15B, Yu); and the control chip, configured to receive the trigger message and control a display screen to display an interaction interface (An interactive display interface is provided, see 305, 321, Figs. 15A, 15B, Yu) 

Yu does not explicitly teach send a control instruction corresponding to selection information to a charging base based on the selection information generated in response to acting on an interaction interface for heat dissipation control.
However, Wang from the same or similar field of charging and cooling devices, teaches send a control instruction corresponding to selection information to a charging base based on the selection information generated in response to acting on an interaction interface for heat dissipation control (An interactive interface is used to select and control a heat dissipation device, see P74-75, Wang).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging and heat dissipation control as described by Yu and incorporating interactive control, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide flexibility so as to allow a user to customize control to suit the user’s preferences and needs (see P74-75, 58, Wang).


Claim 10 is rejected on the same grounds as claim 2.


Regarding claim 13, the combination of Yu and Wang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yu further teaches wherein a first communication module is connected to a second communication module included in a charging base to perform the wireless communication connection, so that a second charging chip in the charging base receives the control instruction from the second communication module and controls a fan in the charging base on the control instruction to dissipate heat at a rotation rate corresponding to the control instruction (Wireless communication between external charging device and electronic device, with a base receiving communications and controlling a fan for dissipation, see P229, 232, 137, 186, 305, 321, Figs. 15A, 15B, Yu).


Claims 3, 4, 6-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Wang, in further view of US Patent Publication No. 2017/0168531 to Casparian et al, (hereafter Casparian).


Regarding claim 3, the combination of Yu and Wang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yu further teaches rotation gear interval of a fan in a charging base or each charging power of a charging base (Fan intensity rotation, see P137, 221, Yu).
Wang further teaches wherein a selection information includes information generated in response to selecting one of a plurality of virtual buttons displayed on the interaction interface (A plurality of checkbox buttons, see P74-75, Figs. 16, Wang), 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging and heat dissipation control as described by Yu and incorporating interactive selection control, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide flexibility so as to allow a user to customize control to suit the user’s preferences and needs (see P74-75, 58, Wang). 

Yu does not explicitly teach button corresponds to each rotation gear interval of a fan in a base or each charging power of a charging base.
However, Casparian from the same or similar field of dock control, teaches button corresponds to each rotation gear interval of a fan in a base or each charging power of a charging base (Button control used to correspond to rotation and power applied in a base, see P55, 59, 63-65, Casparian).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging and heat dissipation control as described by Yu and incorporating interactive control for settings, as taught by Casparian.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide flexibility so as to allow a user to manually control a base to suit the user’s preferences and needs (see P55, 59, 63-65, Casparian). 


Regarding claim 4, the combination of Yu, Wang, and Casparian teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Casparian further teaches wherein a control instruction includes a preset data packet in a form of a pulse width modulation signal (Control to a fan is in the form of a PWM duty cycle, see 72, P68, 63-65, 44, Caparian).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging and heat dissipation control as described by Yu and incorporating pwm control, as taught by Casparian.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a more energy efficient and known means of fan control that uses on off uses pulses (see P44, P55, 59, 63-65, Casparian). 


Regarding claim 6, the combination of Yu and Wang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yu further teaches controlling the fan based on the control instruction to dissipate heat at a rotation rate corresponding to the control instruction (Controlling a fan rotation to dissipate heat, see P137, Yu)
Yu does not explicitly teach controlling a fan based on a control instruction in a form of a pulse width modulation signal, to dissipate heat at a rotation rate corresponding to the control instruction.
	
However, Casparian from the same or similar field of cooling and base devices teaches controlling a fan based on a control instruction in a form of a pulse width modulation signal, to dissipate heat at a rotation rate corresponding to the control instruction. (Control to a fan is in the form of a PWM duty cycle, see 72, P68, 63-65, 44, Caparian).

It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging and heat dissipation control as described by Yu and incorporating pwm control, as taught by Casparian.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a more energy efficient and known means of fan control that uses on off uses pulses (see P44, P55, 59, 63-65, Casparian). 


Regarding claim 7, the combination of Yu, Wang, and Casparian teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Casparian further teaches controlling a fan based on the control instruction in a form of a pulse width modulation signal, to dissipate heat at a rotation rate corresponding to the control instruction (Control to a fan is in the form of a PWM duty cycle, see 72, P68, 63-65, 44, Caparian), comprises: parsing the pulse width modulation signal to determine a target rotation rate (Control to a fan uses PWM duty cycle, meaning the pwm signal is parsed into a duty cycle for of a target rotation rate, see 72, P68, 63-65, 44, Caparian); and controlling the fan based on the target rotation rate to dissipate heat at the target rotation rate (Control to a fan is in the form of a PWM duty cycle, see 72, P68, 63-65, 44, Caparian).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the charging and heat dissipation control as described by Yu and incorporating pwm control, as taught by Casparian.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a more energy efficient and known means of fan control that uses on off uses pulses (see P44, P55, 59, 63-65, Casparian). 


Regarding claim 8, the combination of Yu, Wang, and Casparian teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yu further teaches performing check and verification on a control instruction and sending a feedback message to a terminal device (Check and verification in the form of monitoring and feedback provided, see P303, Figs. 14, 15A, B, Yu).


Claim 11 is rejected on the same grounds as claim 3.
Claim 12 is rejected on the same grounds as claim 4 and 7.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117